Citation Nr: 0806143	
Decision Date: 02/22/08    Archive Date: 03/03/08	

DOCKET NO.  00-07 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether a timely appeal was filed from an October 1978 
decision that granted service connection for disability 
manifested by left double quadrant pain secondary to fibrosis 
and assigned a 10 percent disability rating, effective 
February 18, 1978.  


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1974 to February 
1978.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2002.  At that time the Board 
granted an increased disability rating of 40 percent for the 
veteran's posterior left diaphragmatic hernia, previously 
diagnosed as left upper quadrant pain due to fibrosis.  The 
disorder had previously been rated as 10 percent disabling 
from the time service connection was granted by rating 
decision dated in October 1978.  The effective date of the 
10 percent rating was February 18, 1978, the day following 
the veteran's discharge from active service.  

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

By decision dated in October 2002, the Board granted the 
veteran's request for an increased disability evaluation for 
his posterior left diaphragmatic hernia, previously diagnosed 
as left upper quadrant pain due to fibrosis.  The 
longstanding 10 percent rating was increased to 40 percent 
disabling.

In an August 2006 remand , the United States Court of Appeals 
for Veterans Claims (Court) affirmed the Board's October 2002 
decision but remanded the matter of the finality of the 
October 1978 RO decision.  

The record reveals that the veteran argues that the October 
1978 RO decision is not final because the VA never provided 
him with a statement of the case in response to a November 
1978 notice of disagreement contesting the October 1978 
decision.  The Court remanded the case to the Board for its 
consideration of this matter, but the Board notes this matter 
has not been addressed by the RO in the first instance.  The 
document the veteran refers to is dated November 17, 1978, 
and indicates his desire to "file a notice of disagreement 
with the notification I received on 11-14-78."  That 
notification informed him of the grant of service connection 
and the assignment of a 10 percent disability for the left 
upper quadrant pain secondary to fibrosis and the grant of 
service connection for sickle cell trait with splenectomy and 
the assignment of a 30 percent disability rating from 
February 18, 1978.  The veteran added that he was requesting 
an appeal "because of having service-connected nervous 
disorder which was not considered by VA when I was granted 
compensation."  He also stated that "my back also is and has 
been giving me problems."  The RO has not had the opportunity 
to determine whether this document constitutes a notice of 
disagreement with the October 1978 rating decision.

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The Court Memorandum Decision dated 
in August 2006 should be reviewed by the 
RO.  

2.  The RO should review the October 1978 
decision granting service connection and 
the November 1978 notice of the 
determination to the appellant.  It 
should then determine whether the 
November 1978 communication from the 
veteran constitutes a notice of 
disagreement with regard to the 
assignment of the 10 percent disability 
evaluation for the veteran's upper 
quadrant pain due to fibrosis, currently 
classified for rating purposes as 
posterior left diaphragmatic hernia.  If 
it is determined that the document 
constitutes a notice of disagreement, 
then a statement of the case should be 
provided to the veteran.  If the document 
is not determined to constitute a notice 
of disagreement, the veteran should be 
provided proper notification and advised 
of his appellate rights.  If the veteran 
issues a notice of disagreement as to 
whether a timely appeal was filed, he 
should be issued a supplemental statement 
of the case with regard to this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



